PER CURIAM.
Hugh Marion Penny, on October 30, 1946, filed in the United States District Court for the Eastern District of Virginia, a motion to vacate a sentence imposed on him by that court in 1940, for a violation of the National Motor Vehicle Theft Act, 18 U.S.C.A. § 408.
The ground of the motion was that no federal offense had been committed until the stolen automobile had been driven from Virginia into West Virginia and therefore no crime was ever committed in the Eastern District of Virginia.
As was pointed out by the court below, in a memorandum opinion filed in connection with the denial of Penny’s motion, the National Motor Vehicle Theft Act expressly provides that a person violating the Act may be tried and punished in any district through which the motor vehicle was transported. Such a provision, which has prototypes in many other federal criminal statutes, is clearly valid. See Ventimiglia v. Aderhold, Warden, D. C., 51 F.2d 308. The motion to vacate the sentence is thus lacking in merit.
The judgment of the District Court is, accordingly, affirmed.
Affirmed.